Case 3:20-cv-02370-DMS-MDD Document 20 Filed 03/05/21 PageID.332 Page 1 of 5




     1 CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq. (SBN 111282)
     2 Russell Handy, Esq. (SBN 195058)
       Amanda Seabock, Esq. (SBN 289900)
     3 Zachary Best, Esq. (SBN 166035)
       Isabel Masanque, Esq. (SBN 292673)
     4 Faythe Gutierrez, Esq. (SBN 310430)
       Mail: 8033 Linda Vista Road, Suite 200
     5 San Diego, CA 82111
       Telephone: (858) 375-7385
     6 Fascimile: (888) 422-5191
       amandas@potterhandy.com
     7
       Attorneys for Plaintiff
     8
     9 MATTHEW S. DISBROW (SBN 294764)
       mdisbrow@honigman.com
    10 HONIGMAN LLP
       2290 First National Bldg.
    11 660 Woodward Ave.
       Detroit, MI 48226
    12 Telephone: (313) 465-7372
       Facsimile: (313) 465-7373
    13 mdisbrow@honigman.com
    14 Attorneys for Defendants
       LHO MISSION BAY ROSIE RESORT, L.P. and
    15 LHO MISSION BAY ROSIE LESSEE, INC.
    16
    17                         UNITED STATES DISTRICT COURT
    18                        SOUTHERN DISTRICT OF CALIFORNIA
    19 ORLANDO GARCIA,                               Case No. 3:20-cv-02370-DMS-
                                                     MDD ____
    20           Plaintiff,
                                                     Hon. Dana M. Sabraw
    21                  vs.
                                                     Magistrate Judge Hon. Mitchell
    22 LHO MISSION BAY ROSIE RESORT,                 Dembin
       L.P., a Delaware Limited partnership;         __
    23 LHO MISSION BAY ROSIE LESSEE,                 JOINT MOTION TO
       INC., a Delaware Corporation; and             CONTINUE EARLY NEUTRAL
    24 DOES 1-10,                                    EVALUATION/CASE
                                                     MANAGEMENT
    25           Defendants.                         CONFERENCE
    26
    27
    28
                                                  1
                                  JOINT MOTION TO CONTINUE ENE/CMC
         38333420.1
Case 3:20-cv-02370-DMS-MDD Document 20 Filed 03/05/21 PageID.333 Page 2 of 5




     1          Pursuant to Civil Local Rules 7.2 and 16.1(f)(1)(B), the parties jointly
     2 request continuance of the Telephone Early Neutral Evaluation/Case
     3 Management Conference (“ENE/CMC”), which is currently set for March 17,
     4 2021 at 9:30 a.m. before the Honorable Mitchell Dembin. Lead counsel for
     5 Defendants LHO Mission Bay Rosie Resort, L.P. and LHO Mission Bay Rosie
     6 Lessee, Inc., Matthew Disbrow, is in a previously scheduled arbitration from
     7 March 16, 2021 through March 19, 2021. Counsel for Plaintiff Orlando Garcia
     8 has agreed to continue and reschedule the ENE/CMC.
     9          Pursuant to the Court’s procedures, Defendants’ counsel contacted the
    10 clerk, who indicated that the Court may be available to hold the ENE/CMC on
    11 March 23 or 29, or April 16, 2021. Both parties are available on March 23 and
    12 April 16, 2021 to participate in the ENE/CNC.
    13          WHEREFORE, Defendants and Plaintiff respectfully request that the
    14 Court reschedule for the ENE/CMC for March 23, 2021 or April 16, 2021, at
    15 such time that is convenient for the Court.
    16
    17 Dated: March 5, 2021              Respectfully submitted,
    18
    19                                   By: /s/ Isabel Masanque (with consent)
                                         CENTER FOR DISABILITY ACCESS
    20                                   Raymond Ballister Jr., Esq. (SBN 111282)
                                         Russell Handy, Esq. (SBN 195058)
    21                                   Amanda Seabock, Esq. (SBN 289900)
                                         Zachary Best, Esq. (SBN 166035)
    22                                   Isabel Masanque, Esq. (SBN 292673)
                                         Faythe Gutierrez, Esq. (SBN 310430)
    23                                   Mail: 8033 Linda Vista Road, Suite 200
                                         San Diego, CA 82111
    24                                   Telephone: (858) 375-7385
                                         Fascimile: (888) 422-5191
    25                                   amandas@potterhandy.com
    26
                                         Attorneys for Plaintiff
    27
    28
                                                 2
                                 JOINT MOTION TO CONTINUE ENE/CMC
         38333420.1
Case 3:20-cv-02370-DMS-MDD Document 20 Filed 03/05/21 PageID.334 Page 3 of 5




     1                              By: /s/ Matthew S. Disbrow
                                    HONIGMAN LLP
     2                              MATTHEW S. DISBROW (SBN 294764)
     3                              2290 First National Building
                                    Detroit, Michigan 48226
     4                              Telephone: 313-465-7000
     5                              Facsimile: 313-465-7373
                                    mdisbrow@honigman.com
     6
     7                              Attorneys for Defendants LHO MISSION
                                    BAY ROSIE RESORT, L.P. and LHO
     8                              MISSION BAY ROSIE LESSEE, INC.
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                            3
                            JOINT MOTION TO CONTINUE ENE/CMC
         38333420.1
Case 3:20-cv-02370-DMS-MDD Document 20 Filed 03/05/21 PageID.335 Page 4 of 5




     1                            SIGNATURE ATTESTATION
     2           I hereby attest that all signatories listed above, on whose behalf this joint
     3 motion is submitted, concur in the filing’s content and have authorized the filing.
     4 Dated: March 5, 2021                 Respectfully submitted,
     5
                                            By: /s/ Matthew S. Disbrow
     6                                      HONIGMAN LLP
     7                                      MATTHEW S. DISBROW (SBN 294764)
                                            2290 First National Building
     8                                      Detroit, Michigan 48226
     9                                      Telephone: 313-465-7000
                                            Facsimile: 313-465-7373
    10                                      mdisbrow@honigman.com
    11
                                            Attorneys for Defendants LHO MISSION
    12                                      BAY ROSIE RESORT, L.P. and LHO
    13                                      MISSION BAY ROSIE LESSEE, INC.

    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  4
                                  JOINT MOTION TO CONTINUE ENE/CMC
         38333420.1
Case 3:20-cv-02370-DMS-MDD Document 20 Filed 03/05/21 PageID.336 Page 5 of 5




     1                            CERTIFICATE OF SERVICE
     2          I hereby certify that on March 5, 2021, I electronically filed the foregoing
     3 papers with the Clerk of the Court using the ECF system, which will send
     4 notification of such filing to all counsel of record.
     5
     6
                                         By: /s/ Matthew S. Disbrow
     7                                   HONIGMAN LLP
                                         MATTHEW S. DISBROW (SBN 294764)
     8                                   2290 First National Building
                                         Detroit, Michigan 48226
     9                                   Telephone: 313-465-7000
                                         Facsimile: 313-465-7373
    10                                   mdisbrow@honigman.com
    11                                   Attorneys for Defendants LHO MISSION BAY
    12                                   ROSIE RESORT, L.P. and LHO MISSION
                                         BAY ROSIE LESSEE, INC.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                  5
                                  JOINT MOTION TO CONTINUE ENE/CMC
         38333420.1
